 Case 3:21-cv-00682-K-BK Document 12 Filed 08/25/21        Page 1 of 1 PageID 41



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

KEVIN TAYLOR, #0270100,                  §
                                         §
             Petitioner,                 §
                                         §
V.                                       §         No. 3:21-CV-682-K-BK
                                         §
DIRECTOR, TDCJ-CID,                      §
                                         §
             Respondent.                 §


          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed. The District Court reviewed de

novo those portions of the proposed findings, conclusions, and recommendation to

which objection was made, and reviewed the remaining proposed findings, conclusions,

and recommendation for plain error. Finding no error, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       SO ORDERED.

       Signed August 25th, 2021.


                                      ____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE
